The applicant was, on June 10, 1921, in the municipal court of Ponca City, tried and convicted on two charges of disturbing the peace, in violation of a municipal ordinance of said city, and his punishment in each case was fixed at a fine of $100, pursuant to the penal provisions of the ordinance. The applicant refused to pay these fines and costs, and was thereupon ordered committed to the city jail, and was so committed. The applicant then instituted habeas corpus proceedings here, alleging that he is illegally restrained of his liberty, on the grounds that the municipal court was without jurisdiction to impose such a penalty, and that the judgment and conviction so had is void and in violation of the Constitution of the state of Oklahoma.
The court finds that the application should be sustained on authority of Ex parte Bochmann, 20 Okla. Cr. 78, 201 P. 537, and Ex parte Johnson, 20 Okla. Cr. 66, 201 P. 533. The writ is therefore allowed, and the petitioner ordered discharged. *Page 135